            Case 1:18-cv-02929-RBW Document 6 Filed 01/16/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAROL A. LEWIS, and DOUGLAS B.                                    Case No. 1:18-cv-02929
SARGENT, on behalf of themselves and all
others similarly situated,

       Plaintiffs,

       v.

ALEX AZAR, in his capacity as Secretary of the
United States Department of Health and Human Services,

   Defendant.

                                   PROOF OF SERVICE

       In compliance with Federal Rule of Civil Procedure 4(l)(1), Plaintiffs hereby file the

Affidavit of Process Server, serving Alex Azar in his capacity as Secretary of the United States

Department of Health and Human Services by serving the United States Attorney General in

Washington, DC on December 20, 2018, attached as Exhibit A, and the Affidavit of Service by

Mail providing proof of service on Alex Azar at the United States Department of Health and

Human Services on January 10, 2019, attached as Exhibit B.
         Case 1:18-cv-02929-RBW Document 6 Filed 01/16/19 Page 2 of 2



Dated: January 16, 2019                  Respectfully submitted,

                                         /s/Jeffrey Blumenfeld
                                         D.C. Bar No. 181768
                                         LOWENSTEIN SANDLER LLP
                                         2200 Pennsylvania Avenue, NW
                                         Washington, DC 20037
                                         Telephone: (202) 753-3800
                                         Facsimile: (202) 753-3838
                                         jblumenfeld@lowenstein.com

                                         Attorneys for Plaintiffs

                                         Of Counsel, Pro Hac Vice Admission
                                         Subject to Motion:

                                         PARRISH LAW OFFICES
                                         James C. Pistorino
                                         788 Washington Road
                                         Pittsburgh, PA 15228
                                         Telephone: (412) 561-6250
                                         Facsimile: (412) 561-6253
                                         james@dparrishlaw.com
                                         Attorneys for Plaintiffs
